DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see pages 3-4, filed 07/11/2022, with respect to Claim 1, 8 and 15 have been fully considered and are persuasive.  The 103 rejection of 04/11/2022 has been withdrawn. 

Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 

Regarding Claim 1, the applicant argues that Claims 1, 8 and 15 are not directed to an abstract idea, but rather, directed to improving in the functioning of a computer, or an improvement to other technology or technical field as discussed in MPEP §§ 2106.04(d)(1). The examiner respectfully disagrees. In it’s simplest form, what is claimed is a general method, system and storage medium that receives data, analyzes said data, selects said data, specified by an algorithm, correlates said data with other known data and stores it. This process is can easily be directed to an abstract idea, more specifically, mental processes, mathematical processes, or a combination of the two. A mental process is defined in MPEP 2106.04(a)(2)(iii) to include observations, evaluations, judgements and opinions. An example of this can be found in MPEP 2106.04(a)(2)(iii)(A) stating: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). Mathematical concepts, more specifically, mathematical relationships, are defined as a relationship between variables or numbers, which may be expressed in words or using mathematical symbols. A relative example can be found in MPEP 2106.04(a)(2)(A)(iv). It is for these reasons, the examiner maintains the rejection.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method comprising: receiving data from a distributed acoustic sensing fiber optic line positioned proximate to cement barrier of a wellbore; performing an analysis on the data received from the distributed acoustic sensing fiber optic line; identifying at least one zonal isolation in the cement barrier based on the analysis of the data received from the distributed acoustic sensing fiber optic line; identifying a fluctuation in an acoustic signal amplitude; associating the fluctuation in the acoustic signal amplitude with the zonal isolation; and storing data in a cement bond log after associating the fluctuation in the acoustic signal amplitude with the zonal isolation.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “performing an analysis on the data received from the distributed acoustic sensing fiber optic line; identifying at least one zonal isolation in the cement barrier based on the analysis of the data received from the distributed acoustic sensing fiber optic line; identifying a fluctuation in an acoustic signal amplitude” are treated by the Examiner as belonging to mental process grouping, whereas “associating the fluctuation in the acoustic signal amplitude with the zonal isolation” is treated by the Examiner as belonging to either or combination of mathematical concept process and/or mental process grouping. 
Similar limitations comprise the abstract ideas of Claims 8 and 15.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 8: one or more processors; one computer-readable storage medium having stored instructions
In Claim 15: non-transitory computer-readable storage medium
The additional elements in the preamble of “one or more processors; one computer-readable storage medium; non-transitory computer-readable storage medium” are not qualified for a meaningful limitation because they are only generally recited while “receiving data from a distributed acoustic sensing fiber optic line positioned proximate to cement barrier of a wellbore” and “storing data in a cement bond log after associating the fluctuation in the acoustic signal amplitude with the zonal isolation” are regarded as insignificant extra-solution activity (mere data gathering).

In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
The above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2 through 19 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Allowable Subject Matter

Claims 1-20 would be allowable if written to overcome the 101 rejection set forth in this office action and rewritten in independent form to incorporate all the limitations of their base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding Claim 1, Dria teaches a method comprising: receiving data from a distributed sensing system fiber optic line positioned proximate to cement barrier of a wellbore ([0041-0045]; [0072-0076]; fig. 2-3); identifying at least one zonal isolation in the cement barrier based on the analysis of the data received from the distributed acoustic sensing fiber optic line [0072-0076]; performing an analysis on the data received from the distributed sensing fiber optic line [0003; 0072-0077]. Dria fails to specifically teach a distributed acoustic sensing fiber optic line, identifying a fluctuation in an acoustic signal amplitude; associating the fluctuation in the acoustic signal amplitude with the zonal isolation; and storing data in a cement bond log after associating the fluctuation in the acoustic signal amplitude with the zonal isolation. However, in a related field, Hartog teaches A distributed acoustic wave detection system and method is provided. The system may include a fiber optic cable deployed in a well and configured to react to pressure changes resulting from a propagating acoustic wave and an optical source configured to launch interrogating pulses into the fiber optic cable (abstract; figs. 1-5). He also teaches identifying a fluctuation in an acoustic signal amplitude [fig. 6], but fails to teach it in the manner of identifying zonal isolation. Neither Dria, Hartog, or any other reference teach associating the fluctuation in the acoustic signal amplitude with the zonal isolation; and storing data in a cement bond log after associating the fluctuation in the acoustic signal amplitude with the zonal isolation. 
It is for these reasons that Claim 1 and all of its dependent claims would be allowed.
Similar reasoning is applied to Claims 8 and 15. The prior arts, alone and in combination, do not anticipate nor render obvious the aforementioned claim limitations. It is for these reasons that Claim 8, its dependencies and Claim 15, along with its dependencies, would be allowed.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/               Examiner, Art Unit 2863  

/NATALIE HULS/           Primary Examiner, Art Unit 2863